Citation Nr: 0420671	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-08 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to January 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for a left knee 
disability.  In March 2004, the veteran testified at a Board 
hearing at the RO.  


FINDING OF FACT

A left knee disability was not shown in service or for many 
years thereafter and the most probative evidence of record 
indicates that the veteran's current left knee disability is 
not causally related to his active service, any incident 
therein, or any service-connected disability.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service, may not be presumed to have been incurred in 
service, nor is it causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an October 2001 letter 
issued prior to the rating decision on appeal, the RO 
notified the veteran and his representative of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
This letter also generally advised the veteran that the RO 
would assist him in obtaining any evidence necessary to 
support his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Pelegrini v. Principi (Pelegrini 
II), No. 01-944 (U.S. Vet. App. June 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are all relevant private medical records identified 
by the veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c)(2), (3) (2003).  There is no indication of 
any outstanding pertinent evidence, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested.  38 U.S.C.A. § 
5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2003).  In addition, the veteran has been afforded a VA 
medical examination and the examiner rendered a clear medical 
opinion regarding the issue on appeal  38 C.F.R. § 
3.159(c)(4) (2003).  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  It is noted that neither the veteran nor his 
representative has contended otherwise.  Given the facts of 
this case, therefore, the Board concludes that there is no 
reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  

I.  Factual Background

The veteran's service medical records show that he sustained 
injuries in a June 1983 automobile accident, including a 
fracture of the left femur.  The service medical records, 
however, are negative for complaints or findings of a left 
knee disability.  At his December 1983 service discharge 
medical examination, the veteran specifically denied a 
history of a "trick" or locked knee and no knee disability 
was identified on clinical evaluation.

The post-service medical records show that in March 1984, the 
veteran was involved in a motorcycle accident which resulted 
in an amputation at the right knee.  Records of treatment 
following this accident, dated from March 1984 to April 1985, 
are entirely negative for complaints or findings of a left 
knee disability.  

In May 1986, the veteran was treated for an infection at the 
amputation site.  No complaints or findings of a left knee 
disability were noted.

In February 1993, the veteran sought treatment for local 
draining in the amputation stump.  After conservative 
treatment failed, in March 1994, a revision of the right 
amputation stump was performed.  The veteran was fitted with 
a new prosthesis in May 1994.  He required a different 
prosthesis in November 1995.  In November 1996, the veteran 
was seen in connection with his complaints of phantom pains 
in the right leg.  The records discussed above are negative 
for complaints or findings of a left knee disability.

In January 2001, the veteran filed an application for VA 
compensation benefits, including service connection for a 
left knee disability.  

Subsequent medical records show that in January 2001, the 
veteran sought treatment for left knee pain.  He reported 
that he was in a car accident in 1983, which was one of 
several orthopedic injuries he had suffered.  The impression 
was chronic arthralgia and instability of the left knee, 
secondary to old injury.  

In February 2001, the veteran again sought treatment for left 
knee pain.  He reported that although he had sustained a left 
femur fracture in 1983, his left knee had not given him any 
problems until approximately one and one half years ago.  
Since that time, he reported that he had experienced 
progressive aching as well as occasional subjective 
instability and infrequent catching.  The impression was 
medial joint line pain, mild catching, and very mild lateral 
instability of the left knee.  Subsequent treatment records 
show continued complaints of left knee symptoms and in May 
2001, the veteran underwent left knee partial meniscectomy 
and chondroplasty of the medial femoral condyle.  

Post-operative treatment records show that the veteran 
reported that his instability had resolved, but that he 
continued to experience rather diffuse knee pain.  He 
indicated that such pain had been present for the past 20 
years.  The examiner's impression in May 2001 was 
chondromalacia medial femoral condyle, status post 
chondroplasty and status partial medial meniscectomy.  The 
examiner noted that the veteran continued to have 
longstanding post traumatic anterior leg pain.  

In March 2002, the veteran was evaluated by a neurologist in 
connection with his complaints of left foot numbness for the 
past three to four months.  The veteran also reported that he 
had fractured his left femur in 1983 and had had chronic left 
leg pain since that time.  In addition, he reported that he 
had had a right at-the-knee amputation in 1984, secondary to 
a motorcycle accident.  The neurologist's impression was that 
the veteran's complaints of numbness were not related to 
neuropathy or radiculopathy, nor did it relate to the 
veteran's chronic leg pain which was most likely related to 
his multiple injuries.  Further studies were recommended.  

The veteran was afforded a VA medical examination in February 
2002 at which he reported that he experienced flare-ups of 
pain in the left leg after using stairs or engaging in any 
activity which involved twisting of the knee.  He indicated 
that he currently used a left knee brace to aid in 
ambulation.  The examiner reviewed the veteran's claims 
folder and noted that the veteran had sustained a left 
femoral fracture in service and wore a right leg prosthetic 
device from the right knee distal.  He further noted that the 
veteran had undergone a medical meniscectomy and 
chondroplasty of the left knee in May 2001.  X-ray 
examination of the left knee was normal.  The assessment was 
chondromalacia, left knee, status post right leg amputation 
secondary to disarticulation of the right knee.  After 
examining the veteran and reviewing the claims folder, the 
examiner indicated that it was his opinion that the veteran's 
left knee disability was more likely secondary to and 
exacerbated by residuals of the right leg amputation at the 
knee.  He indicated that the left knee disability was not 
likely related to the veteran's left femur fracture.  

In March 2004, the veteran testified at a Board hearing at 
the RO.  He described the circumstances of his in-service 
automobile accident and submitted photographs of the 
automobile following the accident.  The veteran testified 
that he had experienced left knee pain since the in-service 
accident and that such pain had progressively worsened over 
the years.  The veteran also claimed that he was a 
"registered prosthetic technician" and had worked with 
hundreds of amputees.  He indicated that he did not believe 
that his left knee disability was related to his right 
amputation, as it was his experience that amputees did not 
favor their sound sides.  He stated that technicians went 
"to great lengths to make sure the biomechanics are proper 
so that sort of thing doesn't happen."  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Veterans Appeals has held that where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice-connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The veteran claims that his current left knee disability 
either had its inception in service as a result of injuries 
he sustained in an automobile accident or is causally related 
to his service-connected residuals of a fracture of the left 
femur.  

As set forth above, service medical records confirm that he 
sustained a fracture of the left femur in a June 1983 
automobile accident.  Service connection is currently in 
effect for residuals of a left femur fracture.  The service 
medical records, however, contain no indication of a left 
knee injury.  Indeed, the service medical records are 
entirely silent for any complaints or findings of a left knee 
disability.  In fact, at his December 1983 service discharge 
medical examination, the veteran's lower extremities were 
normal and he specifically denied a "trick" or locked knee.  

Likewise, the post-service medical evidence is negative for 
findings of a left knee disability for many years after 
service discharge.  In fact, the claims folder contains 
medical records showing that the veteran was seen on numerous 
occasions between March 1984 and November 1996; however, none 
of these records contains any mention of left knee 
symptomatology or left knee disability.  

Based on the evidence set forth above, clearly it cannot be 
concluded that a left knee disability was present in service 
or for many years thereafter.  Although the veteran now 
claims that he has experienced left knee pain on a continuous 
basis since the 1983 automobile accident, the record does not 
support his contentions in this regard.  While the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  The record in this case discloses a span of 
approximately 13 years without any clinical evidence to 
support the veteran's current claim of a continuity of left 
knee symptoms.  

In view of the foregoing, the Board finds that the 
contemporaneous records are entitled to more probative weight 
than the recollections of the veteran of events which 
occurred many years previously.  The negative clinical and 
documentary evidence in service and after service is clearly 
more probative than the remote assertions of the veteran.  To 
summarize, the fact that the contemporaneous records do not 
provide subjective or objective evidence that supports the 
recent contention that the veteran experienced continuous 
left knee symptoms since the in-service accident is 
persuasive evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).

Despite the fact that the service medical records are 
negative for notations of a left knee disability, and despite 
the fact that the post-service medical records are negative 
for notations of a left knee disability for many years 
thereafter, the Board notes that service connection may 
nonetheless be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).  Moreover, if there is a causal connection 
between the veteran's current left knee disability and his 
service-connected left femur fracture, service connection may 
be established on a secondary basis.  38 C.F.R. § 3.310.  

In that regard, the Board notes that in February 2002, a VA 
medical examiner concluded that the veteran's left knee 
disability was more likely secondary to and exacerbated by 
residuals of the right leg amputation at the knee.  He 
indicated that the left knee disability was not likely 
related to the veteran's left femur fracture.  The Board 
assigns great probative weight to this medical opinion as the 
opinion is shown to have been based on an examination of the 
veteran, as well as a thorough review of his medical records, 
including his service medical records.  The record contains 
no conflicting medical opinion, which is based on a similar 
review of the objective facts in this case.  

The Board has considered the fact that the veteran reports 
that he is a registered prosthetic technician and states that 
it is his opinion that his current left knee disability was 
either incurred in service as a result of his automobile 
accident or is causally related to his service-connected left 
femur fracture.  The Board, however, finds the veteran's 
opinion does not outweigh the opinion of the VA medical 
examiner, who, as a certified physician assistant, has had 
greater medical education and training than the veteran.  
Moreover, the Board notes that the veteran is an interested 
party in this matter, adding further doubt to the probative 
value of his opinion.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (holding that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character).

The Board has also considered the private medical evidence of 
record, including the January 2001 treatment record noting 
chronic arthralgia and instability of the left knee, 
secondary to old injury; the May 2001 private treatment 
record which notes that the veteran had had "longstanding 
post traumatic anterior leg pain;" and the March 2002 
private medical record containing a notation to the effect 
that the veteran's chronic leg pain was most likely related 
to "multiple injuries."  

To the extent these medical records suggest any link between 
the veteran's current left knee disability and his active 
service or any service-connected disability, the Board finds 
that they are entitled to little probative weight.  These 
opinions are general and inconclusive in nature.  Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) (holding that medical 
opinions which are speculative, general or inconclusive in 
nature or which are not factually supported will not sustain 
a claim).  In addition, these opinions are clearly not based 
on a review of the veteran's claims folder, as was the 
February 2002 VA medical opinion.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, is of 
limited probative value); see also Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993) 
(Where the examiner relies on history as related by veteran, 
the diagnoses can be no better than the facts alleged by 
veteran).

In summary, as a left knee disability was not shown in 
service or for many years thereafter, and because the 
probative evidence of record indicates that the veteran's 
current left knee disability is not related to his active 
service, any incident therein, or any service-connected 
disability, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
left knee disability.


ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



